DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-7, 10, and 15 are objected to because of the following informalities:
Claim 5, lines 7-8, recites “a secondary speed-reducing component” which should be changed to --at least one secondary speed-reducing component -- to allow for there to be multiple gears as disclosed in claim 5.
Claim 5, line 10, recites “the secondary speed-reducing component” which should be changed to --the at least one secondary speed-reducing component-- to mirror the change above.
Claim 5, line 12, recites “a primary speed-reducing driven gear” which should be changed to --at least one primary speed-reducing driven gear-- to allow for there to be multiple gears as disclosed in claim 7.
Claim 5, line 15, recites “the primary speed-reducing driven gear” which should be changed to --the at least one primary speed-reducing driven gear-- to mirror the change above.
Claim 6, line 1, recites “the secondary speed-reducing component comprises” which should be changed to --the at least one secondary speed-reducing component is comprised of-- to mirror the change above.
Claim 6, line 4, recites “the primary speed-reducing driven gear” which should be changed to --the at least one primary speed-reducing driven gear-- to mirror the change above.
Claim 7, lines 1-2, recites “wherein there is a plurality of primary speed-reducing driven gears” which should be changed to --wherein the at least one primary speed-reducing driven gear is comprised of a plurality of primary speed-reducing driven gears-- to mirror the change above.
Claim 10, line 1, recites “the primary speed-reducing driven gear” which should be changed to --the at least one primary speed-reducing driven gear-- to mirror the change above.
Claim 15, lines 16-17, recites “the high-speed end of the speed-reducing mechanism” which should be changed to --the high-speed end of the two ends of the speed-reducing mechanism-- to maintain consistent claim terminology.
Claim 15, line 18, recites “the high-speed end of the speed-reducing mechanism” which should be changed to --the high-speed end of the two ends of the speed-reducing mechanism-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-speed" in claim 5, line 5, is a relative term which renders the claim indefinite.  The term "high-speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “high-speed” may not be the same as what another person considers as “high-speed” therefore the metes and bounds of the limitation cannot be determined.  Should claim 5 be amended in the same manner as claim 1, lines 5-6?
Claim 5 recites the limitation "the rim connecting member" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1, 2, 4, 15, 17, and 18 are allowed over the prior art of record.
Claims 5-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656